Exhibit 10.3

AMENDED AND RESTATED

MASTER TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

AUTOLIV, INC.

AND

VEONEER, INC.

DATED AS OF JUNE 28, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      1   ARTICLE II SERVICES, DURATION AND CONTRACT
MANAGEMENT      3  

Section 2.1 Services

     3  

Section 2.2 Duration of Services

     3  

Section 2.3 Additional Services and Service Adjustments

     3  

Section 2.4 New Services

     4  

Section 2.5 Services Not Included

     5  

Section 2.6 Contract Management

     5  

Section 2.7 Personnel

     5  

Section 2.8 Non-Exclusivity

     6   ARTICLE III ADDITIONAL ARRANGEMENTS      6  

Section 3.1 Computer-Based and Other Resources

     6  

Section 3.2 Access Rights

     7  

Section 3.3 Cooperation

     7  

Section 3.4 Software License Terms

     8  

Section 3.5 Cybersecurity Services Standards and Policies

     9  

Section 3.6 Shared Applications

     9  

Section 3.7 Cooperation Regarding Routine Requests for Information and Certain
Services

     9   ARTICLE IV SERVICE FEES; TAXES      10  

Section 4.1 Costs and Disbursements

     10  

Section 4.2 Tax Matters

     11  

Section 4.3 No Right to Set-Off

     12  

ARTICLE V STANDARD FOR SERVICE

     12  

Section 5.1 Standard for Service

     12  

Section 5.2 Disclaimer of Warranties

     13  

Section 5.3 Compliance with Laws and Regulations

     13  

Section 5.4 Confidentiality

     13   ARTICLE VI LIABILITY LIMITATIONS AND INDEMNIFICATION      13  

Section 6.1 Consequential and Other Damages

     13  

Section 6.2 Limitation of Liability

     13  

Section 6.3 Obligation to Re-perform; Liabilities

     14  

Section 6.4 Autoliv Indemnity

     14  

Section 6.5 Veoneer Indemnity

     15  

Section 6.6 Indemnification Matters

     15  

Section 6.7 Liability for Payment Obligations

     15  

Section 6.8 Exclusion of Other Remedies

     15  

Section 6.9 Other Indemnification Obligations Unaffected

     15   ARTICLE VII TERM AND TERMINATION      16  

Section 7.1 Term and Termination

     16  



--------------------------------------------------------------------------------

Section 7.2 Effect of Termination

     17   ARTICLE VIII DISPUTE RESOLUTION      17  

Section 8.1 Negotiations between Parties’ Designated Representatives

     17  

Section 8.2 Dispute Resolution

     17   ARTICLE IX GENERAL PROVISIONS      17  

Section 9.1 No Agency

     17  

Section 9.2 Further Assurances

     17  

Section 9.3 Audit Assistance

     18  

Section 9.4 Notices

     18  

Section 9.5 Severability

     18  

Section 9.6 Entire Agreement

     18  

Section 9.7 Governing Law

     19  

Section 9.8 Facsimile Signatures

     19  

Section 9.9 Assignability; No Third-Party Beneficiaries

     19  

Section 9.10 Amendment

     19  

Section 9.11 Rules of Construction

     19  

Section 9.12 Counterparts

     20  

Section 9.13 Performance

     20  

Section 9.14 Title to Intellectual Property

     20  

Section 9.15 Survival of Covenants

     20  

Section 9.16 Waivers of Default

     20  

Section 9.17 Force Majeure

     21  

Schedules

 

Schedule A    Autoliv Services Schedule B    Veoneer Services Schedule C    TSA
Managers

 

3



--------------------------------------------------------------------------------

AMENDED AND RESTATED

MASTER TRANSITION SERVICES AGREEMENT

This AMENDED AND RESTATED MASTER TRANSITION SERVICES AGREEMENT, dated as of
June 28, 2018 and effective as of the Distribution Effective Time (this
“Agreement”), is by and between Autoliv, Inc., a Delaware corporation
(“Autoliv”), and Veoneer, Inc., a Delaware corporation (“Veoneer”). Autoliv and
Veoneer are sometimes collectively referred to as the “Parties” and each is
individually referred to as a “Party.”

RECITALS:

WHEREAS, the Board of Directors of Autoliv previously completed the
reorganization of the business so that the Veoneer Business is operated by
Veoneer and its direct and indirect subsidiaries (the “Reorganization”);

WHEREAS, Autoliv and Veoneer entered into a Master Transfer Agreement, dated as
of April 1, 2018, to govern the terms and conditions of the Reorganization (as
amended, modified or supplemented from time to time in accordance with its
terms, the “Master Transfer Agreement”);

WHEREAS, in connection with the Reorganization, Autoliv and Veoneer entered into
a Master Transition Services Agreement, dated as of April 1, 2018 to provide for
an orderly transition for the Reorganization (the “Original TSA”);

WHEREAS, Autoliv owns 100% of the shares of common stock, par value $1.00 per
share, of Veoneer (the “Veoneer Common Stock”);

WHEREAS, the Board of Directors of Autoliv (the “Autoliv Board”) has determined
that it is appropriate, desirable and in the best interests of Autoliv and its
stockholders to separate, pursuant to and in accordance with the Distribution
Agreement, dated as of the date hereof, between Autoliv and Veoneer (as amended,
modified or supplemented from time to time in accordance with its terms, the
“Distribution Agreement”); and

WHEREAS, in order to provide, or continue to provide, for an orderly transition
under the Master Transfer Agreement and the Distribution Agreement, the Parties
desire to enter into this Agreement to set forth the terms and conditions
pursuant to which each of the Parties shall provide to the other certain
Services (as defined herein), which will supersede and replace the Original TSA.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

The following capitalized terms used in this Agreement shall have the meanings
set forth below; provided, however, terms used in this Agreement that are not
defined herein shall have the meanings set forth in the Distribution Agreement
(or if not defined therein, the meanings set forth in the Master Transfer
Agreement):



--------------------------------------------------------------------------------

“Additional Services” has the meaning set forth in Section 2.3(a).

“Agreement” has the meaning set forth in the Preamble.

“Autoliv” has the meaning set forth in the Preamble.

“Autoliv Services” has the meaning set forth in Section 2.1.

“Autoliv TSA Manager” has the meaning set forth in Section 2.6(a).

“Designated System” has the meaning set forth in Section 3.4(e).

“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf), which by its nature could not
have been reasonably foreseen by such Party (or such Person) or, if it could
have been reasonably foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, labor unrest, pandemics, nuclear incidents, fires,
sabotage, civil commotion or civil unrest, interference by civil or military
authorities, acts of war (declared or undeclared) or armed hostilities, or other
national or international calamity or one or more acts of terrorism or failure
of energy sources or distribution or transportation facilities. Notwithstanding
the foregoing, the receipt by a Party of an unsolicited takeover offer or other
acquisition proposal, even if unforeseen or unavoidable, and such Party’s
response thereto shall not be deemed an event of Force Majeure.

“Indemnitees” means the Veoneer Indemnitees and the Autoliv Indemnitees.

“Losses” has the meaning set forth in Section 6.4(a).

“Markup” means 5.0%, unless otherwise specified in an applicable Services
Schedule.

“New Services” has the meaning set forth in Section 2.4.

“Party” and “Parties” have the respective meanings set forth in the Preamble.

“Provider” means the Party or its Subsidiary providing a Service under this
Agreement.

“Recipient” means the Party or its Subsidiary to whom a Service is provided
under this Agreement.

“Representatives” with respect to a Person, means that Person’s officers,
directors, employees, agents, and other representatives, consultants and
financing sources.

“Service Adjustments” has the meaning set forth in Section 2.3(b).

“Service Charge” has the meaning set forth in Section 4.1(a).

“Service Extension” has the meaning set forth in Section 7.1(c).

“Service Increases” has the meaning set forth in Section 2.3(b).

“Service Schedule” means a Schedule to this Agreement that is included in
Schedule A or Schedule B hereto and that sets forth terms of a specific Service
to be provided hereunder.

“Services” has the meaning set forth in Section 2.1.

 

2



--------------------------------------------------------------------------------

“TSA-Licensed Software” has the meaning set forth in Section 3.4(a).

“TSA Managers” means the Veoneer TSA Manager and the Autoliv TSA Manager.

“TSA Owner” has the meaning set forth in Section 2.6(b).

“Transaction Taxes” has the meaning set forth in Section 4.2(a).

“VAT” has the meaning set forth in Section 4.2(a).

“Veoneer” has the meaning set forth in the Preamble.

“Veoneer Services” has the meaning set forth in Section 2.1.

“Veoneer TSA Manager” has the meaning set forth in Section 2.6(b).

ARTICLE II

SERVICES, DURATION AND CONTRACT MANAGEMENT

Section 2.1 Services. Subject to the terms and conditions of this Agreement,
(a) Autoliv shall provide or cause to be provided to Veoneer and its
Subsidiaries, as applicable, the services listed on Schedule A to this
Agreement, which will be provided pursuant to the Service Schedules incorporated
therein (collectively, the “Autoliv Services”) and (b) Veoneer shall provide or
cause to be provided to Autoliv and its Subsidiaries, as applicable, the
services listed on Schedule B to this Agreement, which will be provided pursuant
to the Service Schedules incorporated therein (collectively, the “Veoneer
Services,” and, collectively with the Autoliv Services, any Additional Services,
any Service Adjustments and any New Services, the “Services”). All Services
shall be for the sole use and benefit of the respective Recipient and its
respective Affiliates.

Section 2.2 Duration of Services. Subject to the terms of this Agreement, each
of Autoliv and Veoneer shall provide or cause to be provided to the respective
Recipients or their Affiliates, as applicable, each Service from the start date
specified in the applicable Service Schedule until the earliest to occur of,
with respect to each such Service, (a) the expiration of the term for such
Service (or, subject to the terms of Section 7.1(c), the expiration of any
Service Extension) as set forth on the applicable Service Schedule; (b) the date
on which such Service is terminated under Section 7.1(b); or (c) the expiration
or termination of this Agreement.

Section 2.3 Additional Services and Service Adjustments.

(a) If, within thirty (30) days after the Distribution Date, either Party
(i) identifies a service that (x) the Autoliv Group provided to the Veoneer
Business prior to the Distribution Date that Veoneer reasonably needs in order
for the Veoneer Business to continue to operate in substantially the same manner
in which the Veoneer Business operated prior to the Distribution Date, and such
service was not included on Schedule A (other than because the Parties agreed in
writing that such service shall not be provided), or (y) the Veoneer Business or
members of the Veoneer Group provided to the Autoliv Group prior to the
Distribution Date that Autoliv reasonably needs in order for the Autoliv
Business to continue to operate in substantially the same manner in which the
Autoliv Business operated prior to the Distribution Date, and such service was
not included on Schedule B (other than because the Parties agreed in writing
that such service shall not be provided), and (ii) provides a written change
request (in the form agreed by the Parties) to the other Party requesting such
additional services within thirty (30) days after the Distribution Date, then
such other Party shall negotiate in good faith to provide such

 

3



--------------------------------------------------------------------------------

requested additional services (such requested additional services, the
“Additional Services”); provided, however, that neither Party shall be obligated
to provide any Additional Service (w) if such services could, in the judgment of
either Party, impact the treatment of the Reorganization or the Distribution
under the federal income tax laws, (x) if it does not, in its reasonable
judgment, have adequate resources to provide such Additional Service, (y) if the
provision of such Additional Service would significantly disrupt the operation
of its businesses or (z) if the Parties are unable to reach agreement on the
terms thereof (including with respect to Service Charges therefor). If the
Parties agree to any such Additional Service, then the Parties shall document
such terms in a Service Schedule to be incorporated in Schedule A or Schedule B,
as applicable. The Service Schedule shall describe in reasonable detail the
nature, scope, service period(s), and other terms applicable to such Additional
Services. Each such Service Schedule, as agreed to in writing by the Parties,
shall be deemed part of this Agreement as of the date of such agreement and the
Additional Services set forth therein shall be deemed “Services” provided under
this Agreement, in each case subject to the terms and conditions of this
Agreement.

(b) After the Distribution Date, if a Provider or Recipient desires to adjust
any Services or change the manner in which Services are provided (such
adjustments and changes, “Service Adjustments”), then such Provider or
Recipient, as applicable, will provide a written change request (in the form
agreed by the Parties) to the other Party, and the Parties shall negotiate in
good faith to make such Service Adjustments, provided that, if a Service
Adjustment requested by a Recipient (i) is an increase, relative to historical
levels prior to the Distribution Date, to the volume, amount, level or
frequency, as applicable, of any Service provided by a Provider, or is an
increase to the volumes specified in the applicable Service Schedule, and
(ii) such increase is reasonably determined by the Recipient as necessary for
the Recipient to operate its businesses (such increases, “Service Increases”),
then such Provider shall negotiate in good faith to provide such Service
Increase; provided, however, that the Provider shall not be obligated to provide
any Service Increase if the Provider and the Recipient are unable to reach
agreement on the terms thereof (including with respect to Service Charges
therefor) or if such services could, in the judgment of either Party, impact the
treatment of the Reorganization or the Distribution under the federal income tax
laws; provided, further, that notwithstanding the foregoing, if such higher
volume or quantity results from fluctuations occurring in the ordinary course of
business of the Recipient, the Provider shall use commercially reasonable
efforts to provide such requested higher volume or quantity. If the Parties
agree to any Service Adjustment, then the Parties shall document such terms in
an amendment to the applicable Service Schedule. Each amended Service Schedule,
as agreed to in writing by the Parties, shall be deemed part of this Agreement
as of the date of such agreement and the Service Adjustments set forth therein
shall be deemed “Services” provided under this Agreement, in each case subject
to the terms and conditions of this Agreement.

Section 2.4 New Services. If, within thirty (30) days after the Distribution
Date, a Party desires the other Party to provide additional or different
services which such other Party is not expressly obligated to provide under this
Agreement (excluding, for the avoidance of doubt, any Additional Services or
Service Adjustments, the “New Services”), then such Party will provide a written
change request (in the form agreed by the Parties) to the other Party within
thirty (30) days after the Distribution Date. The Party receiving such request
shall negotiate in good faith to provide such New Service; provided, however,
that no Party shall be obligated to provide any New Services, including because
the Parties are unable to reach agreement on the terms thereof (including with
respect to Service Charges therefor) or if such services could, in the judgment
of either Party, impact the treatment of the Reorganization or the Distribution
under the federal income tax laws. If the Parties agree to any such New Service,
then the Parties shall document such terms in a Service Schedule to be
incorporated in Schedule A or Schedule B, as applicable. The Service Schedule
shall describe in reasonable detail the nature, scope, service period(s),
termination provisions and other terms applicable to such New Services. Each
supplement to the applicable Service Schedule, as agreed to in writing by the
Parties, shall be deemed part of this

 

4



--------------------------------------------------------------------------------

Agreement as of the date of such agreement and the New Services set forth
therein shall be deemed “Services” provided under this Agreement, in each case
subject to the terms and conditions of this Agreement. The Parties shall in good
faith determine any costs and expenses, including any start-up costs and
expenses, which would be incurred by the Provider in connection with the
provision of such New Service, which costs and expenses shall be borne solely by
the Recipient.

Section 2.5 Services Not Included. No Services provided under this Agreement
shall be construed as accounting, legal or tax advice or shall create any
fiduciary obligations on the part of any Provider or any of its Affiliates to
any Person, including to the Recipient or any of its Affiliates, and the
Recipient shall not rely on, or construe, any Services rendered by or on behalf
of the Provider as such professional advice.

Section 2.6 Contract Management.

(a) TSA Owners. Each Service Schedule sets forth an initial Autoliv and Veoneer
representative (each, a “TSA Owner”) who will be responsible for the initial
coordination of the Services provided under the applicable Service Schedule. The
TSA Owners will keep their respective TSA Manager reasonably informed of any
issues that arise with respect to the Services provided under their applicable
Service Schedule. Each Party shall notify the other of the appointment of a
different TSA Owner in accordance with Section 9.4, and Schedule A and Schedule
B shall be updated accordingly.

(b) TSA Managers. Autoliv and Veoneer have designated the respective individuals
set forth in Schedule C to act as its services manager (the “Autoliv TSA
Manager” and “Veoneer TSA Manager,” respectively) for the Services provided
pursuant to this Agreement. The TSA Managers will be responsible for
coordinating and managing the delivery of all Services provided by the
applicable Party and have authority to act on such Party’s behalf with respect
to matters relating to the provision of the Services under this Agreement. The
TSA Managers will work with the personnel of their respective Group and their
respective TSA Owners to periodically address any issues and other matters
raised by such personnel relating to the provision of the Services. Each Party
shall notify the other of the appointment of a different TSA Manager in
accordance with Section 9.4, and Schedule C shall be updated accordingly.

(c) Notwithstanding the requirements of Section 9.4, communications between the
Parties regarding routine matters under this Agreement shall be made through the
TSA Owners and, if necessary, the TSA Managers.

Section 2.7 Personnel.

(a) The Provider of any Service will make available to the Recipient of such
Service such personnel as Provider determines may be necessary to provide such
Service. Except as otherwise set forth in a Service Schedule, the Provider will
have the right, in its sole discretion, to (i) designate which personnel it will
assign to perform such Service and (ii) remove and replace such personnel at any
time; provided, further, that the Provider will use its commercially reasonable
efforts to limit the disruption to the Recipient in the transition of the
Services to different personnel.

(b) In the event that the provision of any Service by the Provider requires the
cooperation and services of the personnel of the Recipient, the Recipient will
make available to the Provider such personnel (who shall be appropriately
qualified for purposes of so supporting the provision of such Service by the
Provider) as may be necessary for the Provider to provide such Service. The
Recipient

 

5



--------------------------------------------------------------------------------

will have the right, in its sole discretion, to (i) designate which personnel it
will make available to the Provider in connection with the provision of such
Service and (ii) remove and replace such personnel at any time; provided,
further, that the Recipient will use its commercially reasonable efforts to
limit the disruption to the Provider in the transition of such personnel.

(c) All employees and representatives of any Provider who provide Services under
this Agreement shall be deemed for purposes of all compensation, employment, and
employee benefits matters to be employees or representatives of such Provider
and not employees or representatives of the Recipient or any of its Affiliates.
The Provider of any Service under this Agreement shall be solely responsible for
(i) payment of wages and provision of employee benefits to all employees and
representatives of such Provider who provide Services under this Agreement, and
(ii) ensuring compliance with applicable employment and employee benefits Laws
with respect to such employees and representatives. In performing the Services,
such employees and representatives shall be under the direction, control and
supervision of the Provider (and not the Recipient) and Provider shall have the
sole right to exercise all authority with respect to the employment (including
termination of employment), assignment and compensation of such employees and
representatives.

(d) A Provider may hire or engage one or more subcontractors to perform any or
all of its obligations under this Agreement; provided, however, that (i) such
Provider shall use the same degree of care in selecting any such subcontractor
as it would if such contractor was being retained to provide similar services to
the Provider, and (ii) such Provider shall in all cases remain primarily
responsible for all of its obligations under this Agreement with respect to the
scope of the Services, the standard for services as set forth herein and the
content of the Services provided to the Recipient.

(e) Nothing in this Agreement shall grant the Provider, or its employees, agents
and third-party providers that are performing the Services, the right directly
or indirectly to control or direct the operations of the Recipient or any member
of its Group. Such employees, agents and third-party providers shall not be
required to report to the management of the Recipient or be deemed to be under
the management or direction of the Recipient. The Recipient acknowledges and
agrees that, except as may be expressly set forth herein as a Service (including
any Additional Services, Service Adjustments or New Services) or otherwise
expressly set forth in the Master Transfer Agreement, the Distribution
Agreement, another Transaction Document or any other applicable agreement, no
Provider or any member of its Group shall be obligated to provide, or cause to
be provided, any service or goods to any Recipient or any member of its Group.

Section 2.8 Non-Exclusivity. Nothing in this Agreement shall preclude any
Recipient from obtaining, in whole or in part, services of any nature that may
be obtainable from the Provider, from its own employees or from providers other
than the Provider.

ARTICLE III

ADDITIONAL ARRANGEMENTS

Section 3.1 Computer-Based and Other Resources. Each Party and its Subsidiaries
shall cause all of their personnel having access to the computer software,
networks, hardware, technology or computer-based resources of the other Party
and its Subsidiaries in connection with the performance, receipt or delivery of
a Service, to comply with all security guidelines (including physical security,
network access, internet security, confidentiality and personal data security
guidelines) of such other Party and its Affiliates of which written notice is
provided by such other Party. Each Party shall ensure that the access
contemplated by this Section 3.1 shall be used by its personnel only for the
purposes contemplated by, and subject to the terms of, this Agreement.

 

6



--------------------------------------------------------------------------------

Section 3.2 Access Rights.

(a) Veoneer shall, and shall cause its Subsidiaries to, allow Autoliv and its
Subsidiaries and their respective Representatives reasonable access to the
facilities of Veoneer and its Subsidiaries necessary for Autoliv to fulfill its
obligations under this Agreement.

(b) Autoliv shall, and shall cause its Subsidiaries to, allow Veoneer and its
Subsidiaries and their respective Representatives reasonable access to the
facilities of Autoliv and its Subsidiaries necessary for Veoneer to fulfill its
obligations under this Agreement.

(c) Notwithstanding the other rights of access of the Parties under this
Agreement, each Party shall, and shall cause its Subsidiaries to, afford,
following not less than five (5) business days’ prior written notice from the
other Party and during normal business hours, (i) the other Party, its
Subsidiaries and Representatives escorted access to the facilities and personnel
of the relevant Providers and (ii) a third-party designated by the other Party
and approved by the relevant Provider (such approval not to be unreasonably
withheld), reasonable access to the information, systems and infrastructure of
the Provider, in each case as reasonably necessary for the other Party to verify
the Provider’s compliance with its obligations hereunder and the adequacy of
internal controls over information technology, reporting of financial data and
related processes employed in connection with the Services, including in
connection with verifying compliance with Section 404 of the Sarbanes-Oxley Act
of 2002; provided, however, (A) such access shall not unreasonably interfere
with any of the business or operations of such Provider, (B) if a Party
determines that providing such access could violate any applicable Law or
agreement or waive any attorney-client privilege, then the Parties shall use
commercially reasonable efforts to permit such access in a manner that avoids
each of such harm and consequence, (C) if a Party determines that providing such
access requires a third-party consent, such access shall be subject to the
receipt of such third-party consent, and (D) any third-party that is provided
access pursuant to this Section will be required to execute a non-disclosure
agreement that restricts such third-party from disclosing confidential
information of the audited Provider to the Party that engaged such third-party,
except to the extent required to report on the extent to which the audited
Provider is not in compliance with its obligations or its controls are not
adequate.

(d) Except as otherwise permitted by the other Party in writing, each Party
shall permit only its authorized Representatives, contractors, invitees or
licensees to access the other Party’s facilities.

Section 3.3 Cooperation. It is understood that it will require the significant
efforts of both Parties to implement this Agreement and to ensure performance of
this Agreement by the Parties at the agreed-upon levels in accordance with all
of the terms and conditions of this Agreement. The Parties will cooperate,
acting in good faith and using commercially reasonable efforts, to effect a
smooth and orderly transition of the Services provided under this Agreement from
the Provider to the Recipient (including, as applicable, the assignment or
transfer of the rights and obligations under any third-party contracts relating
to the Services); provided, however, that this Section 3.3 shall not require
either Party to incur any out-of-pocket costs or expenses unless and except as
expressly provided in a Service Schedule or elsewhere in this Agreement or
otherwise agreed to in writing by the Parties.

 

7



--------------------------------------------------------------------------------

Section 3.4 Software License Terms.

(a) Software that is made available by a Provider to a Recipient in connection
with any Service (any such Software being referred to herein as “TSA-Licensed
Software”) provided hereunder will be subject to the terms set forth in this
Section 3.4 except as otherwise provided in the applicable Service Schedule. The
Provider hereby grants to the Recipient a non-exclusive, non-transferable
license to use, in object code form, any TSA-Licensed Software that is made
available by the Provider pursuant to a Service Schedule. For the avoidance of
doubt, the Provider that makes available any TSA-Licensed Software in connection
with the provision of any Service retains the unrestricted right to enhance or
otherwise modify such TSA-Licensed Software at any time, provided that such
enhancements or other modifications do not disrupt the provision of such Service
to the Recipient.

(b) The Recipient may not exceed the number of licenses, agents, tiers, nodes,
seats, or other use restrictions or authorizations, if any, specified in the
applicable Service Schedule. Some TSA-Licensed Software may require license keys
or contain other technical protection measures. The Recipient acknowledges that
the Provider may monitor the Recipient’s compliance with use restrictions and
authorizations remotely, or otherwise. If the Provider makes a license
management program available which records and reports license usage
information, the Recipient agrees to appropriately install, configure and
execute such license management program.

(c) Unless otherwise permitted by the Provider, the Recipient may only make
copies or adaptations of the TSA-Licensed Software for archival purposes or when
copying or adaptation is an essential step in the authorized use of TSA-Licensed
Software. If the Recipient makes a copy for backup purposes and installs such
copy on a backup device, the Recipient may not operate such backup installation
of the TSA-Licensed Software without paying an additional license fee, except in
cases where the original device becomes inoperable. If a copy is activated on a
backup device in response to failure of the original device, the use on the
backup device must be discontinued when the original or replacement device
becomes operable. The Recipient may not copy the TSA-Licensed Software onto or
otherwise use or make it available on, to, or through any public or external
distributed network. Licenses that allow use over the Recipient’s intranet
require restricted access by authorized users only.

(d) The Recipient must reproduce all copyright notices that appear in or on the
TSA-Licensed Software (including documentation) on all permitted copies or
adaptations. Copies of documentation are limited to internal use.

(e) Notwithstanding anything to the contrary herein, certain TSA-Licensed
Software may be licensed under the applicable Service Schedule for use only on a
computer system owned, controlled, or operated by or solely on behalf of the
Recipient and may be further identified by the Provider by the combination of a
unique number and a specific system type (“Designated System”) and such license
will terminate in the event of a change in either the system number or system
type, an unauthorized relocation, or if the Designated System ceases to be
within the possession or control of the Recipient.

(f) The Recipient will not modify, reverse engineer, disassemble, decrypt,
decompile, or make derivative works of the TSA-Licensed Software. Where the
Recipient has other rights mandated under statute, the Recipient will provide
the Provider with reasonably detailed information regarding any intended
modifications, reverse engineering, disassembly, decryption, or decompilation
and the purposes therefor.

 

8



--------------------------------------------------------------------------------

(g) Upon expiration or termination of the Service Schedule under which
TSA-Licensed Software is made available, the Recipient will destroy the
TSA-Licensed Software. The Recipient will remove and destroy or return to the
Provider any copies of the TSA-Licensed Software that are merged into
adaptations, except for individual pieces of data in the Recipient’s database.
The Recipient will provide certification of the destruction of TSA-Licensed
Software, and copies thereof, to the Provider. The Recipient may retain one copy
of the TSA-Licensed Software subsequent to expiration or termination solely for
archival purposes.

(h) The Recipient may not sublicense, assign, transfer, rent, or lease the
TSA-Licensed Software to any other person except as permitted in this
Section 3.4.

(i) The Recipient agrees that the Provider may engage a third-party designated
by the Provider and approved by the Recipient (such approval not to be
unreasonably withheld) to audit the Recipient’s compliance with the Software
License terms. Any such audit will be at the Provider’s expense, require
reasonable notice, and will be performed during normal business hours. Such
third-party will be required to execute a non-disclosure agreement that
restricts such third-party from disclosing confidential information of the
Recipient to the Provider, except to the extent required to report on the extent
to which the Recipient is not in compliance with the Software License terms.

Section 3.5 Cybersecurity Services Standards and Policies. Each of the Parties
agrees that, during the term of this Agreement, it and its Affiliates will
adhere to (a) with respect to any Autoliv information or TSA-Licensed Software
licensed by Autoliv, the Autoliv Information Security Policy and Autoliv
Standard for Information Technology existing as of the Effective Date and
(b) with respect to any Veoneer information or any TSA-Licensed Software
licensed by Veoneer, the Veoneer Information Security Policy and Veoneer
Standard for Information Technology, as they may hereafter be amended from time
to time.

Section 3.6 Shared Applications. The Parties acknowledge that they or their
respective Affiliates may be required in connection with the provision or
receipt of any Service to access or use a software application and related data
that is being accessed or used concurrently by the other Party or the other
Party’s Affiliates. The Parties agree to reasonably cooperate to ensure that
such concurrent use or access of such applications and related data does not
result in the disruption of either Party’s or its Affiliates business
activities.

Section 3.7 Cooperation Regarding Routine Requests for Information and Certain
Services.

(a) The Parties acknowledge and agree that the Parties and their Affiliates will
require, in the conduct of transition services, documents or information in the
possession of the other Party or the other Party’s Affiliates from time to time
during the term of this Agreement. Without limiting any Party’s obligations
under any other provision of this Agreement with respect to cooperation and the
provision of information or access to books and records, each Party agrees that
it and its Affiliates will reasonably cooperate with the other Party and the
other Party’s Affiliates with respect to routine requests for documents or
information that the other Party and the other Party’s Affiliates reasonably may
make from time to time, including promptly responding to any telephonic requests
for information that the other Party or the other Party’s Affiliates may make
from time to time. For the avoidance of doubt, nothing in this Section 3.7(a)
requires a Party to provide any consulting or other services to the requesting
Party or the requesting Party’s Affiliates or to incur any expenses (other than
the expense associated with its personnel responding to requests for
information).

 

9



--------------------------------------------------------------------------------

(b) Each Party agrees that, in addition to any other obligations it may have
under this Agreement (including any Service Schedule), the Master Transfer
Agreement, the Distribution Agreement or any other Transaction Document, it and
its Affiliates will use commercially reasonable efforts to make available its
personnel to provide to the other Party and the other Party’s Affiliates such
additional routine services and support, including the provision of Information,
as may be reasonably requested by the other Party or the other Party’s
Affiliates from time to time. Notwithstanding the foregoing, if the amount of
time expended by any individual providing such services and support represents
or is expected to represent more than twenty percent (20%) of such individual’s
work time during a calendar month, then the Parties will enter into a Service
Schedule to be incorporated in Schedule A or Schedule B, as applicable, that
will describe in reasonable detail the nature, scope, service period(s), payment
and other terms applicable thereto. None of the services and support, including
the provision of Information, provided under this Section 3.7(b) shall include
the licensing or assignment of any Intellectual Property except to the extent
expressly provided in a Service Schedule entered into pursuant to this
Section 3.7(b).

ARTICLE IV

SERVICE FEES; TAXES

Section 4.1 Costs and Disbursements.

(a) Except as otherwise provided in the applicable Service Schedule, the
Recipient of a Service shall pay to the Provider of such Service a fee for the
Service (each fee constituting a “Service Charge”). The Service Charge will be
(i) the Provider’s allocable cost to provide the Services under the Service
Schedule plus the Markup, (ii) calculated using another pricing methodology, as
specified in the applicable Service Schedule, or (iii) with respect to any real
estate, the fair market value for the use of such real estate.

(b) During the term of this Agreement, the amount of a Service Charge for any
Service may increase or decrease to the extent of: (i) any increases or
decreases mutually agreed to by the Parties, (ii) any Service Charges applicable
to any Additional Services, Service Adjustments or New Services, (iii) any
increase in the applicable Service Charge during a Service Extension, in
accordance with Section 7.1(c), and (iv) any increase in the rates or charges
imposed by any unaffiliated third-party provider that is providing Services. The
Provider shall, upon receipt of a request from the Recipient, provide the
Recipient with appropriate documentation, together with any invoice for Service
Charges, to support the calculation of such Service Charges.

(c) For the time period from the date of this Agreement through September 30,
2018, the Service Charges for the Services provided under this Agreement shall
be as set forth in Annex 1 to this Agreement, which is based on an estimate of
the Service Charges for the Services to be provided during this time period
calculated in accordance with Section 4.1(a). For the remainder of the term of
this Agreement, in advance of each quarter, the Parties will agree on an update
to the Service Charges set forth in Annex 1 for the upcoming quarter, based on
an estimate of the Service Charges for the Services to be provided under this
Agreement for such quarter. Annex 1 may also be updated or amended from time to
time as mutually agreed to by the Parties, and shall be updated or amended as
necessary to reflect the Service Charges for any Additional Services, Service
Adjustments or New Services. The Service Charges will be invoiced on a quarterly
basis, or on such other frequency as may be provided in the applicable Service
Schedule (or mutually agreed by the Parties), and the Provider shall provide
with the applicable invoice all substantiation of allocable costs that the
Recipient may reasonably request.

(d) The Provider will provide an invoice to the Recipient for the Service
Charges for the period covered by such invoice. The Recipient shall pay the
amounts stated as due in each invoice by wire transfer (or such other method of
payment as may be agreed between the Parties) to the Provider within thirty
(30) days of the receipt of each such invoice, including appropriate
documentation as

 

10



--------------------------------------------------------------------------------

described herein, as instructed by the Provider. The Recipient shall notify the
Provider promptly, and in no event later than thirty (30) days following receipt
of the Provider’s invoice, of any disputed amounts. If the Recipient does not
notify the Provider of any disputed amounts within such thirty (30)-day period,
then Recipient will be deemed to have accepted the Provider’s invoice. Any such
Dispute shall be handled in accordance with Article VIII. The Recipient shall
pay any undisputed amount in accordance with this Section 4.1(d). All amounts
due and payable hereunder shall be invoiced and paid in (i) U.S. dollars or
(ii) if the Parties so agree, another currency agreed by the Parties. If
required any applicable Law or otherwise reasonably requested by a Party or an
Affiliate thereof, any Provider and any Recipient may enter into a local country
agreement providing for the performance of Services. Section 4.2 shall apply to
these invoices accordingly.

(e) Subject to the confidentiality provisions applicable pursuant to
Section 5.4, each Party shall, and shall cause its Subsidiaries to, provide,
upon ten (10) days’ prior written notice from the other Party, any information
within such Party’s or its Subsidiaries’ possession that the requesting Party
reasonably requests in connection with any Services being provided to such
requesting Party by an unaffiliated third-party provider, including any
applicable invoices, agreements documenting the arrangements between such
third-party provider and the Provider and other supporting documentation;
provided, however, that each Party shall make no more than one (1) such request
during any fiscal quarter.

(f) Any costs and expenses incurred by either Party in connection with obtaining
any third-party consent contemplated by Section 5.1(b) that is required to allow
the Provider to perform or cause to be performed any Service shall be borne by
the Recipient.

Section 4.2 Tax Matters.

(a) Without limiting any provisions of this Agreement, the Service Charges (and
prices charged therefor) are exclusive of, and the Recipient shall be
responsible for, (i) all excise, sales, use, transfer, stamp, documentary,
filing, recordation and other similar transaction taxes, (ii) any value added,
goods and services or similar recoverable transaction taxes (“VAT”) and
(iii) any related interest and penalties (collectively, “Transaction Taxes”)
that Provider is not at fault for causing, in each case imposed or assessed as a
result of the provision of Services by the Provider. To the extent that
cross-border Services to be performed hereunder fall within Article 44 of the EU
VAT Directive or the relevant equivalent national provision and the Provider is
not required to charge VAT, the Recipient agrees that it will itself account for
VAT in its own jurisdiction on the performance of such cross-border Services
made to it hereunder and will provide to the Provider a valid VAT registration
number, certificate (or equivalent documentation) in the jurisdiction with
respect to the country or region of receipt of such cross-border Services, where
required by applicable Law. The Provider will issue legally compliant invoices
to the Recipient usable by the Recipient to recover (by way of credit or refund)
Transaction Taxes in jurisdictions where they are recoverable. In the event a
Governmental Authority questions the Transaction Tax treatment of the Services
provided, the Provider and the Recipient will work together to issue corrected
invoices where applicable. The Recipient and the Provider agree to utilize
commercially reasonable efforts to collaborate regarding any requests for
information, audit, controls or similar requests of the Governmental Authority
concerning Transaction Taxes and that involve the Services provided under this
Agreement. The Provider and the Recipient agree to take commercially reasonable
actions to cooperate in obtaining any refund, return or rebate, or applying
zero-rating for Services giving rise to any Transaction Taxes, including filing
any necessary exemption or other similar forms or providing valid VAT
identification numbers or other relevant registration numbers, certificates or
other similar documents. The Recipient shall promptly reimburse the Provider for
any costs incurred by the Provider or its Affiliates in connection with the
Recipient obtaining a

 

11



--------------------------------------------------------------------------------

refund, return, rebate or the like of any Transaction Tax. For the avoidance of
doubt, any applicable gross receipts-based or net income-based taxes imposed on
payments received by Provider shall be borne by the Provider unless the Provider
is required by Law to collect or obtain, or allowed to separately invoice for
and collect or obtain, reimbursement of such taxes from the Recipient.

(b) The Recipient shall be entitled to deduct and withhold Taxes required by
applicable Law to be withheld on payments made to the Provider pursuant to this
Agreement. To the extent any amounts are so withheld, the Recipient shall
(i) pay such deducted and withheld amount to the proper Governmental Authority
and (ii) upon request, promptly provide to the Provider evidence of such payment
to such Governmental Authority. The Provider shall, prior to the date of any
payment to be made pursuant to this Agreement, make commercially reasonable
efforts to provide the Recipient any certificate or other documentary evidence
(A) required by any applicable Law or (B) which the Provider is entitled by any
applicable Law to provide in order to reduce the amount of any Taxes that may be
deducted or withheld from such payment, and the Recipient agrees to accept and
act in reliance on any such duly and properly executed certificate or other
applicable documentary evidence to the maximum extent permitted by applicable
Law.

Section 4.3 No Right to Set-Off. Subject to the Recipient’s right to withhold
disputed amounts in accordance with Section 4.1(e), the Recipient shall timely
pay the full amount of Service Charges and shall not set off, counterclaim or
otherwise withhold any amount owed to the Provider under this Agreement on
account of any obligation owed by the Provider to the Recipient.

ARTICLE V

STANDARD FOR SERVICE

Section 5.1 Standard for Service.

(a) Each Provider agrees (i) to perform any Services that it provides hereunder
with substantially the same nature, quality, standard of care and service levels
at which the same or similar services were performed by or on behalf of such
Provider prior to the Distribution or, if not so previously provided, then
substantially similar to those which are applicable to similar services provided
to the Provider or such Provider’s Affiliates or other business units and
(ii) upon receipt of written notice from the Recipient identifying any outage,
interruption or other failure of any Service, to respond to such outage,
interruption or other failure of such Service in a manner that is substantially
similar to the manner in which such Provider or its Affiliates responded to any
outage, interruption or other failure of the same or similar services prior to
the Distribution or, with respect to services for which same or similar services
were not provided prior to the Distribution, in a manner that is substantially
similar to the manner in which such Provider or its Affiliates responds with
respect to internally provided services. The Parties acknowledge that an outage,
interruption or other failure of any Service shall not be deemed to be a breach
of the provisions of this Section 5.1(a) so long as the applicable Provider
complies with the foregoing clause (ii).

(b) Nothing in this Agreement shall require the Provider to perform or cause to
be performed any Service to the extent that the manner of such performance would
constitute a violation of applicable Law or any existing contract or agreement
with a third-party. If the Provider is or becomes aware of any potential
violation on the part of the Provider, the Provider shall promptly send a
written notice to the Recipient of any such potential violation. The Parties
each agree to cooperate and use commercially reasonable efforts to obtain any
necessary third-party consents required under any existing contract or agreement
with a third-party to allow the Provider to perform or cause to be performed any
Service in accordance with the standards set forth in Section 5.1(a), subject to
Section 4.1(g). If, with respect to a

 

12



--------------------------------------------------------------------------------

Service, the Parties, despite the use of such commercially reasonable efforts,
are unable to obtain a required third-party consent or the performance of such
Service by the Provider would continue to constitute a violation of applicable
Law, the Provider shall use commercially reasonable efforts to provide such
Services in a manner as closely as possible to the standards described in
Section 5.1(a) that would not constitute a violation of applicable Law or any
existing contract or agreement with a third-party.

Section 5.2 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT THE SERVICES ARE PROVIDED
AS-IS, THAT EACH RECIPIENT ASSUMES ALL RISKS AND LIABILITIES ARISING FROM OR
RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES AND EACH PROVIDER, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, MAKES NO REPRESENTATION OR WARRANTY
WITH RESPECT THERETO. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PROVIDER HEREBY EXPRESSLY
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES REGARDING THE SERVICES, WHETHER
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD TO QUALITY,
PERFORMANCE, NONINFRINGEMENT, COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF
ANY SERVICE FOR A PARTICULAR PURPOSE.

Section 5.3 Compliance with Laws and Regulations. Each Party shall be
responsible for its own compliance and its subcontractors’ compliance with any
and all Laws applicable to its performance under this Agreement. No Party shall
knowingly take any action in violation of any such applicable Law that results
in liability being imposed on the other Party.

Section 5.4 Confidentiality. Each Party agrees that the data, information and
documents relating to the other Party’s business, affairs or finances which come
into its possession pursuant to this Agreement shall be subject to the
confidentiality provisions set forth in Section 6.9 of the Distribution
Agreement.

ARTICLE VI

LIABILITY LIMITATIONS AND INDEMNIFICATION

Section 6.1 Consequential and Other Damages. Notwithstanding anything to the
contrary contained in this Agreement, the Master Transfer Agreement, the
Distribution Agreement or any other Transaction Document, except in connection
with a third-party claim pursuant to Section 6.4 or 6.5, no Party shall be
liable to the other Party or any of its Affiliates or Representatives, whether
in contract, tort (including negligence and strict liability) or otherwise, at
law or equity, for any special, indirect, incidental, punitive or consequential
damages whatsoever (including lost profits or damages calculated on multiples of
earnings approaches), which in any way arise out of, relate to or are a
consequence of, the performance or nonperformance by such Party (including any
Affiliates and Representatives and any unaffiliated third-party providers, in
each case, providing any applicable Services) under this Agreement or the
provision of, or failure to provide, any Services under this Agreement,
including with respect to business interruptions or claims of customers, even if
such Party has been advised of the possibility of such damages.

Section 6.2 Limitation of Liability. Except for (a) payment of Service Charges,
(b) breaches of confidentiality obligations, (c) claims arising from gross
negligence or willful misconduct, and (d) liability for indemnification with
respect to third-party claims pursuant to Section 6.4 or 6.5, the Liability of a
Party and its Affiliates and Representatives, collectively, for any act or
failure to act in connection

 

13



--------------------------------------------------------------------------------

with a Service Schedule (including the performance or breach of such Service
Schedule), or from the sale, delivery, provision or use of any Services provided
under or contemplated by a Service Schedule, whether in contract, tort
(including negligence and strict liability) or otherwise, at law or equity,
shall not exceed the aggregate Service Charges actually paid to such Party and
its Affiliates under such Service Schedule up to the date of the event giving
rise to such Liability.

Section 6.3 Obligation to Re-perform; Liabilities. In the event of any breach of
this Agreement by any Provider with respect to the provision of any Services
(with respect to which the Provider can reasonably be expected to re-perform in
a commercially reasonable manner), the Provider shall (a) promptly correct in
all material respects such error, defect or breach or re-perform in all material
respects such Services at the request of the Recipient and at the sole cost and
expense of the Provider and (b) subject to the limitations set forth in Sections
6.1 and 6.2, reimburse the Recipient and its Affiliates and Representatives for
Liabilities attributable to such breach by the Provider. Except as set forth in
Section 6.4 and Section 6.5, the remedy set forth in this Section 6.3 shall be
the sole and exclusive remedy of the Recipient for any such breach of this
Agreement. Any request for re-performance in accordance with this Section 6.3 by
the Recipient must be in writing and specify in reasonable detail the particular
error, defect or breach, and such request must be made no more than one
(1) month from the date such error, defect or breach becomes apparent or should
have reasonably become apparent to the Recipient.

Section 6.4 Autoliv Indemnity.

(a) From and after the Distribution Date, Autoliv in its capacity as a Recipient
and on behalf of each of the other members of the Autoliv Group in their
capacity as Recipients, shall indemnify, defend and hold harmless Veoneer and
the other Veoneer Indemnitees from and against any and all liabilities, losses,
damages, claims, costs, expenses, interest, awards, judgments and penalties
(including reasonable fees for outside counsel, accountants and other outside
consultants) (collectively, “Losses”) suffered or incurred by the Veoneer
Indemnitees in connection with a third-party claim against such Veoneer
Indemnitees, which Losses result from any Services provided by any member of the
Veoneer Group hereunder, except to the extent such Losses arise out of an
Veoneer Group member’s (i) breach of this Agreement, (ii) violation of Laws in
providing the Services, (iii) violation of third-party rights (including such
third-party rights embodied in patents, trademarks, copyrights and trade
secrets) in providing the Services, (iv) breaches of confidentiality obligations
under Section 5.4, or (v) gross negligence or willful misconduct in providing
the Services.

(b) From and after the Distribution Date, Autoliv, in its capacity as a Provider
and on behalf of each of the other members of the Autoliv Group in their
capacity as Providers, shall indemnify, defend and hold harmless Veoneer and the
other Veoneer Indemnitees from and against any and all Losses suffered or
incurred by the Veoneer Indemnitees in connection with a third-party claim
against such Veoneer Indemnitees, which Losses result from (i) a breach of this
Agreement by Autoliv or any other member of the Autoliv Group in connection with
the provision of Services, or (ii) the gross negligence or willful misconduct of
Autoliv or any other member of the Autoliv Group in its performance of its
obligations hereunder; provided, however, that neither Autoliv nor any other
member of the Autoliv Group shall be deemed to have breached the Agreement, or
been grossly negligent or to have engaged in willful misconduct, to the extent
that Losses arise as a result of information provided by or on behalf of the
Veoneer Indemnitees to Autoliv or any other member of the Autoliv Group or any
actions taken or omitted to be taken by Autoliv or any other member of the
Autoliv Group upon the written direction or instruction of the Veoneer
Indemnitees.

 

14



--------------------------------------------------------------------------------

Section 6.5 Veoneer Indemnity.

(a) From and after the Distribution Date, Veoneer in its capacity as a Recipient
and on behalf of each of the other members of the Veoneer Group in their
capacity as Recipients, shall indemnify, defend and hold harmless Autoliv and
the other Autoliv Indemnitees from and against any and all Losses suffered or
incurred by the Autoliv Indemnitees in connection with a third-party claim
against such Autoliv Indemnitees, which Losses result from any Services provided
by any member of the Autoliv Group hereunder, except to the extent such Losses
arise out of an Autoliv Group member’s (i) breach of this Agreement,
(ii) violation of Laws in providing the Services, (iii) violation of third-party
rights (including such third-party rights embodied in patents, trademarks,
copyrights and trade secrets) in providing the Services, (iv) breaches of
confidentiality obligations under Section 5.4, or (v) gross negligence or
willful misconduct in providing the Services. Notwithstanding the above, Veoneer
will indemnify Autoliv for any and all legal issues that may arise out of the
creation of a Multiple Employer Welfare Arrangement (MEWA) as provided and
agreed to under the Autoliv Services, not subject to any monetary or temporal
caps or limitations.

(b) From and after the Distribution Date, Veoneer, in its capacity as a Provider
and on behalf of each of the other members of the Veoneer Group in their
capacity as Providers, shall indemnify, defend and hold harmless Autoliv and the
other Autoliv Indemnitees from and against any and all Losses suffered or
incurred by the Autoliv Indemnitees in connection with a third-party claim
against such Autoliv Indemnitees, which Losses result from (i) a breach of this
Agreement by Veoneer or any other member of the Veoneer Group in connection with
the provision of Services, or (ii) the gross negligence or willful misconduct of
Veoneer or any other member of the Veoneer Group in its performance of its
obligations hereunder; provided, however, that neither Veoneer nor any other
member of the Veoneer Group shall be deemed to have breached the Agreement, or
been grossly negligent or to have engaged in willful misconduct, to the extent
that Losses arise as a result of information provided by or on behalf of the
Autoliv Indemnitees to Veoneer or any other member of the Veoneer Group or any
actions taken or omitted to be taken by the Veoneer or any other member of the
Veoneer Group upon the written direction or instruction of the Autoliv
Indemnitees.

Section 6.6 Indemnification Matters. The provisions of Sections 5.4 through 5.17
of the Distribution Agreement shall govern claims for indemnification under this
Agreement, provided that, for purposes of this Section 6.6, in the event of any
conflict between the provisions of the Distribution Agreement and this Article
VI, the provisions of this Agreement shall control.

Section 6.7 Liability for Payment Obligations. Nothing in this Article VI shall
be deemed to eliminate or limit, in any respect, Autoliv’s or Veoneer’s express
obligation in this Agreement to pay Service Charges for Services rendered in
accordance with this Agreement.

Section 6.8 Exclusion of Other Remedies. The provisions of Sections 6.3, 6.4 and
6.5 shall, to the maximum extent permitted by applicable Law, be the sole and
exclusive remedies of the Autoliv Group and the Veoneer Group, as applicable,
for any Liability, whether arising from statute, principle of common or civil
law, principles of strict liability, tort, contract or otherwise under this
Agreement.

Section 6.9 Other Indemnification Obligations Unaffected. This Article VI
applies solely to the specific matters and activities covered by this Agreement
and the Original TSA (and not to matters specifically covered by the Master
Transfer Agreement, the Distribution Agreement or any other Transaction
Document). For avoidance of doubt, any claim that is made after the Distribution
Date, even if it relates to Services rendered or that were supposed to be
rendered pursuant to the Original TSA prior to the Distribution Date, shall be
governed by the terms of this Agreement, including the indemnification
provisions contained in this Article VI and the dispute resolution provisions
contained in Article VIII.

 

15



--------------------------------------------------------------------------------

ARTICLE VII

TERM AND TERMINATION

Section 7.1 Term and Termination.

(a) This Agreement shall be effective as of the Distribution Effective Time and
shall terminate upon the earlier to occur of: (i) the mutual written agreement
of the Parties to terminate this Agreement in its entirety, (ii) the last date
on which either Party is obligated to provide any Service to the other Party in
accordance with the terms of this Agreement, or (iii) March 31, 2020.

(b) (i) Without prejudice to a Recipient’s rights with respect to a Force
Majeure set forth in Section 9.17, a Recipient may from time to time terminate
this Agreement with respect to any Service or any portion thereof:

(A) for any reason or no reason upon providing (i) at least thirty (30) days’
prior written notice to the Provider or (ii) notice in accordance with such
other notice period as may be specified in the applicable Service Schedule; or

(B) if the Provider of such Service has failed to perform any of its material
obligations under this Agreement with respect to such Service, and such failure
shall continue to exist thirty (30) days after receipt by the Provider of
written notice of such failure from the Recipient.

(ii) A Provider may terminate this Agreement with respect to one or more
Services, in whole but not in part, at any time upon prior written notice to the
Recipient if the Recipient has failed to perform any of its material obligations
under this Agreement relating to such Services, including making payment of
Service Charges when due, and such failure shall continue uncured for a period
of thirty (30) days after receipt by the Recipient of a written notice of such
failure from the Provider.

(iii) The relevant Schedule shall be updated to remove any Service terminated
under Section 7.1(b)(i) or (ii).

(iv) The Parties acknowledge that there may be interdependencies among the
Services being provided under this Agreement that may not be identified on the
applicable Service Schedules and agree that, if the Provider’s ability to
provide a particular Service in accordance with this Agreement is materially and
adversely affected by the termination of another Service in accordance with
Section 7.1(b)(i)(A), then the Parties shall negotiate in good faith to amend
the Service Schedule relating to such affected continuing Service.

(c) If the Recipient reasonably determines that it will require a Service to
continue beyond the duration identified in the applicable Service Schedule or
the end of a subsequent extension period, the Recipient may request the Provider
to extend such Service for the desired renewal period(s) (each, a “Service
Extension”) by written notice to the Provider no less than ninety (90) days
prior to end of the then-current Service duration. The Provider shall use
commercially reasonable efforts to comply with such Service Extension request;
provided, however, that (i) the Service Extensions with respect to each Service
Schedule shall not extend the duration of such Service Schedule more than twelve
(12) months beyond its original duration (as specified in the applicable Service
Schedule) or past March 31, 2020, (ii) the Provider will not be in breach of its
obligations under this Section 7.1(c) if it is unable to comply with a Service
Extension request through the use of commercially reasonable efforts, (iii) each
Service Extension is permissible under applicable Law, and (iv) the Provider
will not be in breach of its

 

16



--------------------------------------------------------------------------------

obligations under this Section 7.1(c) if the Service Extension could, in the
judgment of the Provider, impact the treatment of the Reorganization or the
Distribution under the federal income tax laws. Unless otherwise agreed between
the Parties, the services provided pursuant to any Service Extension will
continue at the same Service Charges. The Parties shall amend the terms of the
applicable Service Schedule to reflect the new Service duration and Service
Charge, if applicable, within five (5) days following the Recipient’s request
for a Service Extension, subject to the conditions set forth in this
Section 7.1(c). Each such amended Service Schedule, as agreed to in writing by
the Parties, shall be deemed part of this Agreement as of the date of such
agreement.

Section 7.2 Effect of Termination. Upon termination of any Service pursuant to
this Agreement, the Provider of the terminated Service will have no further
obligation to provide the terminated Service, and the applicable Recipient will
have no obligation to pay any future Service Charges relating to any such
Service; provided, however, that the Recipient shall remain obligated to the
relevant Provider for the Service Charges owed and payable in respect of
Services provided prior to the effective date of termination. In connection with
the termination of any Service, the provisions of this Agreement not relating
solely to such terminated Service shall survive any such termination, and in
connection with a termination of this Agreement, Article I, Article VI
(including liability in respect of any indemnifiable Liabilities under this
Agreement arising or occurring on or prior to the date of termination), this
Section 7.2, Article VIII, Article IX, all confidentiality obligations under
this Agreement and liability for all due and unpaid Service Charges shall
continue to survive indefinitely.

ARTICLE VIII

DISPUTE RESOLUTION

Section 8.1 Negotiations between Parties’ Designated Representatives. As set
forth in Section 2.6, the TSA Owners and TSA Managers shall have the initial
responsibility for resolving any dispute regarding the provision of Services
pursuant to this Agreement.

Section 8.2 Dispute Resolution. Subject to Section 8.1, in the event the TSA
Owners and TSA Managers are unable to resolve any dispute within thirty
(30) days, the dispute resolution procedures set forth in Article IV of the
Distribution Agreement shall apply to any dispute, controversy or claim arising
out of or relating to this Agreement.

ARTICLE IX

GENERAL PROVISIONS

Section 9.1 No Agency. Nothing in this Agreement shall be deemed in any way or
for any purpose to make any Party an agent of an unaffiliated Party (which shall
for the avoidance doubt include a member of the Veoneer Group, on the one hand,
and a member of the Autoliv Group, on the other hand, following the Distribution
Date) in the conduct of such other Party’s business. The Provider of any Service
under this Agreement shall act as an independent contractor and not as the agent
of the Recipient in performing such Service, maintaining control over its
employees, its subcontractors and their employees and complying with all
withholding of income at source requirements, whether federal, national, state,
local or foreign.

Section 9.2 Further Assurances. Each Party hereto shall take, or cause to be
taken, any and all reasonable actions, including the execution, acknowledgment,
filing and delivery of any and all documents and instruments that any other
Party hereto may reasonably request in order to effect the intent and purpose of
this Agreement and the transactions contemplated hereby.

 

17



--------------------------------------------------------------------------------

Section 9.3 Audit Assistance. Each of the Parties and their respective
Subsidiaries are or may be subject to regulation and audit by Governmental
Authorities (including taxing authorities), standards organizations, customers
or other parties to contracts with such Parties or their respective Subsidiaries
under applicable Law, standards or contract provisions. If a Governmental
Authority, standards organization, customer or other Party to a contract with a
Party or its Subsidiary exercises its right to examine or audit such Party’s or
its Subsidiary’s books, records, documents or accounting practices and
procedures pursuant to such applicable Law, standards or contract provisions,
and such examination or audit relates to the Services, then the other Party
shall provide, at the sole cost and expense of the requesting Party, all
assistance reasonably requested by the Party that is subject to the examination
or audit in responding to such examination or audits or requests for
Information, to the extent that such assistance or Information is within the
reasonable control of the cooperating Party and is related to the Services.

Section 9.4 Notices. Except with respect to routine communications by a TSA
Manager or TSA Owner under Section 2.6, all notices, requests, claims, demands
and other communications under this Agreement shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt)
by delivery in person, by overnight courier service or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 9.4):

(i) if to Autoliv, to:

Autoliv, Inc.

1320 Pacific Drive

Auburn Hills, Michigan 48326

Attention: General Counsel

(ii) if to Veoneer, to:

Veoneer, Inc.

26545 American Drive

Southfield, Michigan 48034

Attention: General Counsel

Section 9.5 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

Section 9.6 Entire Agreement. This Agreement, together with the Distribution
Agreement and the other Ancillary Agreements, constitutes the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between or on behalf
of the Parties with respect to the subject matter hereof. In the event and to
the extent that there shall be a conflict between the provisions of this
Agreement and the provisions of the Distribution Agreement or any other
Ancillary Agreement, the Parties agree that this Agreement shall govern. The
Parties agree that, in the event of an express conflict between the terms of
this Agreement and a Services Schedule, the terms of the Services Schedule shall
govern as it relates to the Services to which such terms and conditions apply.

 

18



--------------------------------------------------------------------------------

Section 9.7 Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware, irrespective
of the choice of laws principles of the State of Delaware, including all matters
of validity, construction, effect, enforceability, performance and remedies.

Section 9.8 Facsimile Signatures. Each Party acknowledges that it may be
executing this Agreement by facsimile, stamp or mechanical signature, and that
delivery of an executed counterpart of a signature page to this Agreement
(whether executed by manual, stamp or mechanical signature) by facsimile or by
email in portable document format (.pdf) shall be effective as delivery of such
executed counterpart of this Agreement. Each Party expressly adopts and confirms
each such facsimile, stamp or mechanical signature (regardless of whether
delivered in person, by mail, by courier, by facsimile or by email in .pdf) made
in its respective name as if it were a manual signature delivered in person,
agrees that it will not assert that any such signature or delivery is not
adequate to bind such Party to the same extent as if it were signed manually and
delivered in person and agrees that, at the reasonable request of the other
Party at any time, it will as promptly as reasonably practicable cause this
Agreement to be manually executed (any such execution to be as of the date of
the initial date thereof) and delivered in person, by mail or by courier.

Section 9.9 Assignability; No Third-Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the other Party hereto and their
respective successors and permitted assigns; provided, however, that no Party
may assign its respective rights or delegate its respective obligations under
this Agreement without the express prior written consent of the other Party.
Notwithstanding the foregoing, no such consent shall be required for the
assignment of a party’s rights and obligations under this Agreement in whole in
connection with a change of control of a Party so long as the resulting,
surviving or transferee Person assumes all the obligations of the relevant Party
by operation of Law or pursuant to an agreement in form and substance reasonably
satisfactory to the other Party. Nothing herein is intended to, or shall be
construed to, prohibit either Party or any member of its Group from being party
to or undertaking a change of control. Except as provided in Sections 6.4 and
6.5 with respect to Indemnitees: (a) the provisions of this Agreement are solely
for the benefit of the Parties and are not intended to confer upon any Person
(including, without limitation, any stockholders of Autoliv or stockholders of
Veoneer) except the Parties hereto any rights or remedies hereunder; and
(b) there are no third-party beneficiaries of this Agreement and this Agreement
shall not provide any third Person (including, without limitation, any
stockholders of Autoliv or stockholders of Veoneer) with any remedy, claim,
Liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.

Section 9.10 Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by each of the Parties.

Section 9.11 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms “Article,” “Section,” “paragraph,” “clause,” and “Schedule” are references
to the Articles, Sections, paragraphs, clauses, and Schedules of this Agreement
unless otherwise specified; (c) the terms “hereof,” “herein,” “hereby,”
“hereto,” and derivative or similar words refer to this entire

 

19



--------------------------------------------------------------------------------

Agreement, including the Schedules hereto; (d) references to “$” shall mean U.S.
dollars; (e) the word “including” and words of similar import when used in this
Agreement shall mean “including without limitation,” unless otherwise specified;
(f) the word “or” shall not be exclusive; (g) references to “written” or “in
writing” include in electronic form; (h) provisions shall apply, when
appropriate, to successive events and transactions; (i) the table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement;
(j) Autoliv and Veoneer have each participated in the negotiation and drafting
of this Agreement and if an ambiguity or question of interpretation should
arise, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or burdening either
Party by virtue of the authorship of any of the provisions in this Agreement or
any interim drafts of this Agreement; and (k) a reference to any Person includes
such Person’s successors and permitted assigns.

Section 9.12 Counterparts. This Agreement may be executed in one (1) or more
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

Section 9.13 Performance. Autoliv will cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
in this Agreement to be performed by any member of the Autoliv Group. Veoneer
will cause to be performed, and hereby guarantees the performance of, all
actions, agreements and obligations set forth in this Agreement to be performed
by any member of the Veoneer Group. Each Party (including its permitted
successors and assigns) further agrees that it will cause all of the other
members of its Group not to take any action inconsistent with such Party’s
obligations under this Agreement or the transactions contemplated hereby.

Section 9.14 Title to Intellectual Property. Except as expressly provided for
under the terms of this Agreement, the Recipient acknowledges that it shall
acquire no right, title or interest (including any license rights or rights of
use) in any Intellectual Property that is owned or licensed by the Provider, by
reason of the provision of the Services provided hereunder. The Recipient shall
not remove or alter any copyright, trademark, confidentiality or other
proprietary notices that appear on any Intellectual Property owned or licensed
by the Provider. The Recipient shall not attempt to decompile, translate,
reverse engineer or make excessive copies of any Intellectual Property owned or
licensed by the Provider, and the Recipient shall promptly notify the Provider
of any such attempt, regardless of whether by the Recipient or any third-party,
of which the Recipient becomes aware.

Section 9.15 Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants and other agreements contained in this Agreement, and
liability for the breach of any obligations contained herein, shall survive the
Distribution and shall remain in full force and effect.

Section 9.16 Waivers of Default. A waiver by a Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default. No failure or delay by a Party
in exercising any right, power or privilege under this Agreement shall operate
as a waiver thereof, nor shall a single or partial exercise thereof prejudice
any other or further exercise thereof or the exercise of any other right, power
or privilege. No waiver by any Party of any provision of this Agreement shall be
effective unless explicitly set forth in writing and executed by the Party so
waiving.

 

20



--------------------------------------------------------------------------------

Section 9.17 Force Majeure. No Party shall be deemed in default of this
Agreement for any delay or failure to fulfill any obligation, other than a delay
or failure to make a payment, so long as and to the extent to which any delay or
failure in the fulfillment of such obligations is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. In the
event of any such excused delay, the time for performance shall be extended for
a period equal to the time lost by reason of the delay. A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide written notice to the other Party of
the nature and extent of any such Force Majeure condition; and (b) use
reasonable best efforts to remove any such causes and resume performance under
this Agreement as soon as reasonably practicable.

[Signature page to follow.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

AUTOLIV, INC. By:  

/s/ Lars Sjöbring

Name:   Lars Sjöbring Its:   Group Vice President, Legal Affairs, General
Counsel and Secretary VEONEER, INC. By:  

/s/ Mathias Hermansson

Name:   Mathias Hermansson Its:   Chief Financial Officer and Executive Vice
President, Financial Affairs